Exhibit 10.1.l


--------------------------------------------------------------------------------



SECOND AMENDMENT TO THE
AGL RESOURCES INC.
LONG-TERM INCENTIVE PLAN (1999)
 
This Second Amendment to the AGL Resources Inc. Long-Term Incentive Plan (1999)
(the “Plan”), is made and entered into this 2nd day of May, 2007, by AGL
Resources Inc. (the “Company”).
 
W I T N E S S E T H:


WHEREAS, the Company adopted the Plan for the purposes set forth therein; and
 
WHEREAS, pursuant to Section 9.7 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and
 
WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Plan;
 
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, in the following particulars:
 
1.



--------------------------------------------------------------------------------


Section 6.7 is hereby amended, effective as of May 2, 2007, by deleting that
section in its entirety and substituting in lieu thereof the following:


 
“7.  Payment of Exercise Price.  The Optionee must pay the full Exercise Price
for shares of Common Stock purchased upon the exercise of any Stock Option at
the time of such exercise by one of the following forms of payment:



a.  cash;


 
b.  by tendering unrestricted shares of Common Stock which have a Fair Market
Value equal to the Exercise Price.  The Optionee may tender shares of Common
Stock either by attestation or by the delivery of a certificate or certificates
for shares duly endorsed for transfer to the Company, and if required, with
medallion level signature guarantee by a member firm of a national stock
exchange, by a national or state bank, or by the Company’s credit union (or
guaranteed or notarized in such other manner as the Committee may require);



 
c.
broker-assisted cashless exercise;



 
d.
net exercise, whereby the Company shall retain from the Stock Option that number
of underlying shares having a Fair Market Value on the date of exercise equal to
some or all of the Exercise Price; or



 
e.
any combination of the above forms or any other form of payment permitted by the
Committee.”



2.



--------------------------------------------------------------------------------


Section 9.1 of the Plan is hereby amended, effective as of May 2, 2007, by
deleting that section in its entirety and substituting in lieu thereof the
following:


“1.           Changes in Capital Structure.


 
a.  Mandatory Adjustments.  In the event of a nonreciprocal transaction between
the Company and its shareholders that causes the per share value of the shares
of Common Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the authorization limits under Sections 4.2, 6.2, 7.2 and 8.2 shall be adjusted
proportionately, and the Committee shall make such adjustments to the LTIP and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction.  Action by
the Committee may include: (i) adjustment of the number and kind of shares that
may be delivered under the LTIP; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the Exercise Price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable.  Without limiting the foregoing, in the event of a
subdivision of the outstanding Common Stock (stock-split), a declaration of a
dividend payable in shares of Common Stock, or a combination or consolidation of
the outstanding Common Stock into a lesser number of shares of Common Stock, the
authorization limits under Sections 4.2, 6.2, 7.2 and 8.2 shall automatically be
adjusted proportionately, and the shares of Common Stock then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.



 
b.
Discretionary Adjustments.  Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 9.1(a)), the
Committee may, in its sole discretion, provide (i) that Awards will be settled
in cash rather than Common Stock, (ii) that Awards will become immediately
vested and exercisable and will expire after a designated period of time to the
extent not then exercised, (iii) that Awards will be assumed by another party to
a transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Common Stock, as of a specified date associated with the transaction,
over the Exercise Price of the Award, (v) that performance targets and
performance periods will be modified, consistent with Code section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.



 
c.
General.  Any discretionary adjustments made pursuant to this Section 9.1 shall
be subject to the provisions of Section 9.7. To the extent that any adjustments
made pursuant to this Section 9.1 cause ISOs to cease to qualify as ISOs, such
Stock Options shall be deemed to be NQSOs.”



3.



--------------------------------------------------------------------------------


Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.






IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed by its duly authorized officer as of the date first above written.


AGL RESOURCES INC.






By:           /s/ Melanie M. Platt                                           
                 Melanie M. Platt, Senior Vice President


--------------------------------------------------------------------------------


